Citation Nr: 1636718	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  14-15 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral knee disorder.

3.  Entitlement to service connection for a thoracolumbar spine disorder.

4.  Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to April 2003 and from December 2006 to October 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The RO in Reno, Nevada currently has jurisdiction over the Veteran's claims.

In August 2014, the Veteran and his wife testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of this hearing is associated with the record.  During the hearing, the Veteran submitted additional evidence, including private treatment records, along with a waiver of agency of original jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304 (2015).

The Board notes that additional VA treatment records dated through March 2, 2015, were added to the record.  Although these records have not been considered in connection with the Veteran's current claims, as the appeal is being remanded for further development, the AOJ will have an opportunity to review these records in connection with the claims on appeal.  Id.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

With regard to the Veteran's service-connected PTSD, he was last afforded a VA examination in December 2012, more than three and a half years ago.  At that time, the examiner specifically noted that the Veteran's PTSD resulted in occupational and social impairment due to mild or transient symptoms which decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress; or symptoms controlled by medication.  Additionally, the only symptoms noted by the examiner were chronic sleep impairment, mild memory loss, and disturbances of motivation and mood.  During his August 2014 hearing, however, he reported panic attacks more than once a week, difficulty being in crowds or socializing, problems remembering and understanding commands, and increasing difficulties at work.

Therefore, as the evidence of record suggests that the Veteran's PTSD symptomatology may have increased in severity since the December 2012 VA examination, a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of that disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

With respect to the other issues, the record reflects that there may be outstanding private treatment records.  During the August 2014 hearing, the Veteran stated that he sought private treatment from Dr. Chamian, Dr. Bady, Dr. Bergman, and Timothy Soder Physical Therapy.  Although the Veteran submitted some of these records at his hearing, on remand, he should be given an opportunity to identify all outstanding private treatment records, to include records from these sources and submit appropriate authorization so that these records can be obtained by VA.  38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

As to a back disability, the Veteran relates it to a fall in service, and the general rigors of service.  His wife reported he has complained of back pain since his 2007 discharge.  In 2014, he was diagnosed to have degenerative disc changes, which his private providers indicated could be related to service.  In view of this, a VA examination and medical opinion should be obtained.  

Regarding his knees, the Veteran reported pain commencing soon after discharge.  Then, after his 2012 VA examination where no disability was found, he was diagnosed to have bilateral chondromalacia in a November 2013 private record.  An opinion should be sought addressing whether this, or any other current diagnosis may be linked to service.  

Regarding his feet, in December 2013, the Veteran was seen by Dr. Bergman for pain in his bilateral medial dorsal great toe for eight years.  He reported that, during service, he tightened his boots more than normal.  He was diagnosed with neuritis of the legs and feet; saphenous entrapment; gastrocnemius/Achilles' contracture, and radiculitis.  Dr. Bergman noted that the Veteran's L5-S1 herniation was contributing to his distal nerve pain in the form of a double or triple crush.  Dr. Bergman opined that it was "certainly possible" that his military service contributed to his current symptoms in the form of repetitive shock to his spine, as well as his shoe gear and possibly other environmental factors.  A more definitive opinion as to the etiology of any foot disorder should be obtained.  

On remand, the AOJ should also associate with the record any outstanding VA treatment records that are not currently associated with the claims file.  Records dated through March 2, 2015, are currently of record.

Accordingly, the case is REMANDED for the following action:

1.  Associate any relevant VA treatment records dated after March 2, 2015, with the Veteran's claims file.

2.  Give the Veteran an additional opportunity to identify any outstanding pertinent evidence that has not already been associated with the claims file.  Specifically request that he submit, or provide appropriate authorization so as to allow VA to obtain, any outstanding private records, to include any records from Dr. Chamian, Dr. Bady, Dr. Bergman, and Timothy Soder Physical Therapy.  All reasonable attempts should be made to obtain such records.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

3. Schedule the Veteran for a VA examination that addresses the current nature and severity of his service-connected PTSD.  The entire claims file should be reviewed by the reviewing clinician.  

The examiner should report all pertinent symptomatology and findings in detail.  The examiner should address the extent of social and occupational impairment attributable to the Veteran's PTSD, to include an opinion as to whether he is considered to have occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; or total occupational and social impairment due to PTSD.

A complete rationale for any opinion offered should be provided.

4.  Obtain an addendum to the December 2012 VA opinion from a person with appropriate expertise.  The claims file should be made available to and reviewed by the opinion provider.

For any currently diagnosed bilateral knee disorder, including bilateral chondromalacia, the reviewer should state whether it is at least as likely as not that the condition was caused by an in-service disease or injury, which if that is the case, the in-service disease or injury should be identified.   

In providing the requested opinion, consideration should be given to the lay statements from the Veteran, his wife, and friend concerning the onset and continuity of bilateral knee symptoms.

A complete rationale for any opinion offered should be provided.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should provide the basis for that conclusion.  

If it is necessary to examine the Veteran to obtain the requested opinion, that should be arranged.  

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of his thoracolumbar spine disorder and bilateral feet disorder, to include any related musculoskeletal and/or neurological disorder.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

The examiner should identify any thoracolumbar spine disorder or bilateral foot disorder, to include any related musculoskeletal and/or neurological disorder such as radiculopathy or neuropathy affecting the bilateral lower extremities.

For each thoracolumbar spine disorder or bilateral foot disorder, the examiner should state whether it is at least as likely as not that the condition was caused by an in-service disease or injury, which if the case, the in-service disease or injury should be identified.  

If the examiner finds that the Veteran has a thoracolumbar spine disorder that was incurred in or caused by his active duty service, the examiner should state whether it is at least as likely as not that any neurological disorder affecting the lower extremities is caused or aggravated by his thoracolumbar spine disorder.  

In providing the requested opinions, the examiner should give consideration to the lay statements from the Veteran, his wife, and friend, concerning any injury sustained during service and the onset of his symptoms, including his reports of having injured his back when he fell from a truck.  The opinion also should discuss any other factors that would indicate the origins of any present thoracolumbar spine disorder.

A complete rationale for any opinion offered should be provided.  If it is not possible to provide the requested opinion without resort to speculation, the examiner must provide the basis for that conclusion.  

6. After completing the above, as well as any other development that be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


